Citation Nr: 0513885	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for leg disability 
secondary to service-connected disabilities of the spine.

2.  Entitlement to service connection for ankle disability 
secondary to service-connected disabilities of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 




INTRODUCTION

The appellant had active military service from January 1960 
to December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied, in pertinent part, secondary 
service connection for bilateral leg and bilateral ankle 
disabilities.

This case was before the Board in September 2003 when claims 
of service connection for bilateral leg, bilateral ankle, and 
left hip disability were remanded to the RO for additional 
evidentiary development.  Subsequently, by a February 2005 
rating decision, the RO granted service connection for left 
hip disability.  The other two issues remain on appeal.

(References to "leg disability" in the decision below 
should be taken to mean any disability other than hip or knee 
arthritis.  This is so because arthritis of both hips and 
both knees has already been granted.)


FINDINGS OF FACT

1.  The appellant does not have a leg disability other than 
arthritis of the knees and hips that has already been service 
connected.

2.  The veteran's ankle disability has not been caused or 
made worse by his service-connected disabilities of the 
spine.


CONCLUSIONS OF LAW

1.  The veteran does not have a leg disability that is due to 
or the result of service-connected disabilities of the spine.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The veteran does not have an ankle disability that is due 
to or the result of service-connected disabilities of the 
spine.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claims, as 
well as the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claims, and the responsibility 
for obtaining it, by letters dated in April 2001 and June 
2004.  The letters informed the appellant of the evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the April 2001 and June 
2004 letters that he should submit any additional information 
or evidence regarding his claims, or advise VA as to its 
whereabouts.

The Board additionally notes that the January 2000 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statements of the case (SSOCs), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claims.  
Therefore, VA's duty to notify has been satisfied.  (Although 
the notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes multiple VA examination reports, 
private medical records, and the appellant's own contentions.  
At every stage of the appeal process, the appellant was 
informed of the information needed to substantiate his 
claims, and VA has obtained all available evidence identified 
by the appellant.  Thus, the Board finds that all indicated 
medical records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  Additionally, the appellant was 
afforded several VA examinations, and medical opinions 
relating to the issues on appeal were obtained.  Therefore, 
the record indicates that VA has done everything reasonably 
possible to assist the appellant with respect to his claims 
of entitlement to secondary service connection for leg and 
ankle disabilities.

II.  Leg Disability

The appellant contends that he developed leg disability as a 
result of his service-connected disabilities of the spine.  
(See Appeal to Board of Veterans' Appeals, VA Form 9, January 
2001).  Having considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim; the 
appeal is denied.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence showing (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

With respect to the appellant's contention that he is 
diagnosed with a current bilateral leg disability secondary 
to his service-connected disabilities of the spine, the 
appellant is a layperson without medical training and is 
consequently not qualified to render medical opinions as to 
matters such as diagnosis and etiology of disorders and 
disabilities.  His opinion on diagnosis is not competent 
medical evidence and is entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

The Board has reviewed the evidence contained within the 
claims file, including, but not limited to, the appellant's 
several VA examination reports and his private medical 
records, for evidence of a current leg disability.  Other 
than the appellant's contentions, there is simply no evidence 
of record indicating a current diagnosis of leg disability.  
The only evidence of record that even suggests the 
possibility of current disability is a private medical 
statement from Dr. B.V.B. dated in August 1999.  Dr. B.V.B. 
indicated that it is "likely that alkalosing [sic] 
spondylosis is the cause of his hip and leg problems..."  
(emphasis added).  However, the only diagnoses made with 
respect to the veteran's legs have been arthritis of the hips 
and knees for which he is already service connected.  As 
such, the Board finds that, although the August 1999 private 
medical statement seems to suggest the possibility of a 
current leg disability, no current leg disability was 
diagnosed.  

The Board additionally notes that the appellant's VA 
examination records dated in October 2001 similarly support a 
finding that the appellant does not have a current leg 
disability.  Upon review of the appellant's claims file and 
physical examination, the October 2001 VA examiner 
specifically concluded that the appellant does not have a 
chronic disability in his legs.

In sum, when specific diagnostic evidence of a bilateral leg 
disability has been sought, such as when the October 2001 
examiner reviewed the evidence with a view toward determining 
whether a current leg disability existed, the conclusion has 
been that the veteran does not in fact have a disability.  
Consequently, the Board gives greater weight to the October 
2001 medical opinion.  Although "leg problems" were 
reported by a private physician in August 1999, such 
statement was not a diagnosis of a leg disability and 
subsequent VA examination records show no leg disability.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the claim.

III.  Ankle Disability

The appellant contends that he developed ankle disability as 
a result of his service-connected disabilities of the spine.  
(See Appeal to Board of Veterans' Appeals, VA Form 9, January 
2001).  Having considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim; the 
appeal is denied.

As previously mentioned, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).

Although the appellant contends that his current ankle 
disability is due to his service-connected disabilities of 
the spine, the Board reiterates that the appellant is a 
layperson without medical training and is consequently not 
qualified to render medical opinions as to matters such as 
diagnosis and etiology of disorders and disabilities.  His 
opinion on diagnosis is not competent medical evidence and is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The appellant's most recent VA examination reports dated in 
July 2004 show that the appellant is currently diagnosed with 
arthritic-type changes of the bilateral ankles as confirmed 
by x-ray.  The Board additionally recognizes, however, 
previous VA examination records dated in October 2001,which 
show that, upon review of the appellant's claim file as well 
as physical examination of the appellant, no chronic 
disability of the ankles was noted.  Nevertheless, the Board 
finds that the evidence with respect to the existence of a 
current bilateral ankle disability is, at least, in 
equipoise.  Therefore, the Board resolves doubt on this issue 
in favor of the appellant and concludes that the appellant 
has a current bilateral ankle disability.

With respect to the etiology of the appellant's current ankle 
disability, the Board notes that appellant's private 
physician, Dr. B.V.B. stated in August 1999 that it is likely 
that the appellant's "alkalosing [sic] spondylosis" is the 
cause of his hip and leg problems and "possibly" his knee 
and ankle problems.  (emphasis added).  The August 1999 
private physician statement does not indicate as to whether 
the appellant's claims file was reviewed or whether a 
physical examination was conducted in conjunction with 
rendering such opinion.

In contrast, the appellant's VA examination records dated in 
October 2001 show that (1) the appellant does not have a 
bilateral ankle disability, and (2) to the extent that any 
chronic disability of the ankles is present, such disability 
is "less likely than not" related to the appellant's 
service-connected back condition.  The October 2001 VA 
examiner further indicated that his opinion was predicated 
upon a review of the appellant's claims file as well as the 
appellant's subjective complaints, and the benign medical 
examination of the appellant's ankles.

As previously mentioned, the appellant's VA examination 
records dated in July 2004 indicate a current bilateral ankle 
disability, or that of arthritic-type changes as confirmed by 
x-ray.  The Board notes, however, the July 2004 VA examiner 
did not indicate as to whether the appellant's current 
bilateral ankle disability was related to his service-
connected disabilities of the spine.  As such, an addendum to 
the July 2004 VA examination was requested and obtained in 
September 2004.

The VA examination addendum shows that, upon review of the 
appellant's claims file, left ankle arthritic changes were 
thought to be related to the appellant's congenital flat feet 
defect and rolling outward of his heels, causing poor weight 
bearing on the ankle joints.  It was felt that ankle 
disability was not related to the appellant's disabilities of 
the spine.  The Board notes, however, that September 2004 VA 
examination addendum only addressed the etiology of the 
appellant's left ankle disability as opposed to any bilateral 
ankle disability.  As a result, another VA examination 
addendum was requested and obtained in November 2004.

The November 2004 VA examination addendum shows, in pertinent 
part, that "[a]nkle and foot problems were not related to 
ankylosing spondylitis, but were considered due to flat feet 
problems."  The Board also notes that same VA physician 
authored the July 2004 VA examination as well as the 
September 2004 and November 2004 VA examination addenda.  As 
such, the Board finds that, although the November 2004 VA 
examination addendum does not specify that the appellant's 
claims file was reviewed in conjunction with rendering an 
opinion as to the etiology of the appellant's bilateral ankle 
disability, the same VA examiner reviewed the appellant's 
claims file only two months before issuing his November 2004 
opinion.

In summary, the VA examiners' conclusions that any current 
ankle disability is not related to his service-connected 
disabilities of the spine were based upon a review of the 
appellant's claims file and physical examination of the 
appellant.  Moreover, the language used by the VA examiners 
in describing the etiology of the appellant's ankle 
disability is clear and unambiguous.  On the other hand, the 
appellant's August 1999 private physician statement that 
"possibly" attributes a bilateral ankle disability to 
service-connected disabilities of the spine is neither clear 
nor unambiguous; nor does it indicate that the appellant's 
claims file was reviewed in conjunction with rendering such 
opinion.  Consequently, the Board gives greater weight to the 
VA examination records and addenda.

In conclusion, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal and the appellant's claim of 
entitlement to secondary service connection for ankle 
disability is denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for leg disability 
secondary to service-connected disabilities of the spine is 
denied.

Entitlement to service connection for ankle disability 
secondary to service-connected disabilities of the spine is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


